Exhibit 10.3

UNITED CONTINENTAL HOLDINGS, INC.

2006 DIRECTOR EQUITY INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE JUNE 9, 2011)

 

1. Description.

(a) Purpose. The purpose of the United Continental Holdings, Inc. 2006 Director
Equity Incentive Plan (the “DEIP”) is to attract and retain the services of
experienced and knowledgeable non-employee directors by providing such directors
with greater flexibility in the form and timing of receipt of compensation for
their service on the Board of Directors and an opportunity to obtain a greater
proprietary interest in the Company’s long-term success and progress through the
receipt of equity-based awards, thereby aligning such directors’ interests more
closely with the interests of the Company’s stockholders. The DEIP is intended
to be unfunded for tax purposes. For amounts payable under the DEIP that
constitute “deferred compensation” within the meaning of Section 409A of the
Code, the DEIP is intended to comply in form and operation with the requirements
of Section 409A of the Code. The DEIP will be construed and administered in a
manner that is consistent with and gives effect to the foregoing.

(b) Effective Date. This DEIP became effective as of the effective date of the
confirmed Plan of reorganization under Chapter 11 of the U.S. Bankruptcy Code
(the “Effective Date”) and shall remain in effect as long as any Periodic Awards
or Accounts under it remain outstanding. This DEIP constitutes an amendment and
restatement of the UAL Corporation 2006 Director Equity Incentive Plan, as
amended, and is effective as of June 9, 2011.

 

2. Definitions.

The definitions set forth in this Section 2 apply unless the context otherwise
indicates.

(a) Account. “Account” means the bookkeeping account or accounts maintained with
respect to a Participant pursuant to Section 6.

(b) Affiliate. “Affiliate” means all persons with whom the Company would be
considered a single employer under Section 414(b) or 414(c) of the Code.

(c) Annual Meeting Date. “Annual Meeting Date” means the date on which the
annual meeting of the Company’s stockholders is held.

(d) Beneficiary. “Beneficiary” with respect to a Participant is the person
designated or otherwise determined under the provisions of Section 7(g) as the
distributee of benefits payable after the Participant’s death. A person
designated or otherwise determined to be a Beneficiary under the terms of the
DEIP has no interest in or right under the DEIP until the Participant in
question has died. A person will cease to be a Beneficiary on the day on which
all benefits to which such person is entitled under the DEIP have been
distributed.

(e) Board. “Board” means the board of directors of the Company.

(f) Broker Exercise Notice. “Broker Exercise Notice” means a written notice
pursuant to which a Participant, upon exercise of an Option, irrevocably
instructs a broker or dealer to sell a sufficient number of shares or loan a
sufficient amount of money to pay all or a portion of the exercise price of the
Option and/or any related withholding tax obligations and remit such sums to the
Company and directs the Company to deliver stock certificates to be issued upon
such exercise directly to such broker or dealer or their nominee.



--------------------------------------------------------------------------------

(g) Cash Account. “Cash Account” means an Account to which deferred amounts are
credited pursuant to Section 6(b) and earnings thereon are credited pursuant to
Section 6(d)(i) in U.S. dollars.

(h) Cause. “Cause” means dishonesty, fraud, misrepresentation, embezzlement or
deliberate injury or attempted injury, in each case related to the Company or
any subsidiary or any material breach of any confidentiality agreement entered
into with the Company or any subsidiary.

(i) Change in Control. A “Change in Control” means an event described in
Section 12, provided such event is an event that qualifies as an event described
in Section 409A(a)(2)(A)(v) of the Code.

(j) Code. “Code” means the Internal Revenue Code of 1986, as amended (including,
when the context requires, all regulations, interpretations and rulings issued
thereunder). Any reference to a specific provision of the Code includes a
reference to that provision as it may be amended from time to time and to any
successor provision.

(k) Committee. A committee of the Board, provided that, so long as the Company
has a class of its equity securities registered under Section 12 of the Exchange
Act, such committee will consist solely of two or more members of the Board who
are “non-employee directors” within the meaning of Rule 16b-3 under the Exchange
Act. As of the Effective Date, the “Committee” is the Nominating / Governance
Committee of the Board or such other committee or person to whom administrative
duties are delegated pursuant to the provisions of Section 16(a), as the context
requires.

(l) Company. “Company” means United Continental Holdings, Inc..

(m) Continuity Directors. “Continuity Directors” means (1) those members of the
Board who were directors on the date hereof and (2) those members of the Board
(other than a director whose initial assumption of office was in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) who were
elected or appointed by, or on the nomination or recommendation of, at least a
two-thirds majority of the then-existing directors who either were directors on
the date hereof or were previously so elected or appointed.

(n) DEIP. “DEIP” means this United Continental Holdings, Inc. 2006 Director
Equity Incentive Plan, as from time to time amended or restated.

(o) Director Cash Compensation. “Director Cash Compensation” means all cash
amounts payable by the Company to a Qualified Director for his or her services
to the Company as a Qualified Director, (i) including, without limitation, the
retainers for service on the Board and fees specifically paid for attending
regular or special meetings of the Board and Board committees or for acting as
the chair of a committee, but (ii) excluding expense allowances or
reimbursements and insurance premiums.

(p) Disability. “Disability” means the Qualified Director is “disabled” within
the meaning of Section 409A of the Code. Such Disability will be determined by
the Committee on the basis of medical evidence satisfactory to it.

(q) Election Period. “Election Period” means a period of one calendar year,
commencing on each January 1 and ending on each December 31. In the case of a
newly eligible Qualified Director who commences participation in the DEIP
following the Effective Date and following the first day of the calendar year,
the Election Period is such partial calendar year described in Section 6(b)(ii).

(r) Market Price. “Market Price” means (i) the average of the high and low sale
prices of a Share during the regular trading session on a specified date or, if
Shares were not then traded, during the regular trading session on the most
recent prior date when Shares were traded, all as quoted in The Wall Street
Journal reports of New York Stock Exchange - Composite Transactions; or (ii) if
the Shares are not so listed, admitted to unlisted trading privileges, or
reported on any national exchange or on the Nasdaq National Market, the mean
between the lowest and highest reported sales prices as of such date, as
reported by the Nasdaq Small Cap Market, OTC Bulletin

 

2



--------------------------------------------------------------------------------

Board, the Bulletin Board Exchange (BBX) or the National Quotation Bureaus,
Inc., or other comparable service; or (iii) if the Shares are not so listed or
reported, such price as the committee determines in good faith in the exercise
of its reasonable discretion.

(s) Option. “Option” means an option to purchase Shares granted to Qualified
Directors from time to time pursuant to Section 8.

(t) Participant. “Participant” is a current or former Qualified Director who has
been granted Options, Restricted Stock, Stock Appreciation Rights, Share Units
and/or Shares under the DEIP and/or to whose Account amounts have been credited
pursuant to Section 6 and who has not ceased to be a Participant pursuant to
Section 4(d).

(u) Periodic Award. “Periodic Award” means an award described in Section 5(c).

(v) Plan Rules. “Plan Rules” are rules, policies, practices or procedures
adopted by the Committee pursuant to Section 16(b), which need not be reflected
in a written instrument and may be changed at any time without notice.

(w) Previously Acquired Shares. “Previously Acquired Shares” means Shares that
are already owned by the Participant that have been held for the period of time
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes and that are otherwise acceptable to the Committee.

(x) Prime Rate. “Prime Rate” means the Bloomberg Prime Rate Composite (“Prime
Rate by Country US—BB Comp”).

(y) Qualified Director. “Qualified Director” means an individual who is a member
of the Board and who is not an employee of the Company or any Affiliate.

(z) Qualified Retirement. A Qualified Director has a “Qualified Retirement” if
he or she attained age 60 and has completed five (5) or more continuous years of
service as a member of the Board.

(aa) Restricted Stock. “Restricted Stock” has the meaning provided in
Section 10.

(bb) Securities Act. “Securities Act” means the Securities Act of 1933, as
amended. Any reference to a specific provision of the Securities Act includes a
reference to that provision as it may be amended from time to time and to any
successor provision.

(cc) Separation from Service. “Separation from Service” means a termination of a
Participant’s service with the Company and all Affiliates as a director and
non-employee consultant/advisor, provided such termination constitutes a
“separation from service” within the meaning of Section 409A of the Code, or
such other change in the Participant’s relationship with the Company and all
Affiliates that constitutes a “separation from service” within the meaning of
Section 409A of the Code.

(dd) Share Account. “Share Account” means an Account to which credits are made
pursuant to Sections 5(c) or 6(a), or deferred amounts are credited pursuant to
Section 6(b) and/or 6(c) and earnings are credited pursuant to Section 6(d)(ii)
in Share Units.

(ee) Share Unit Compensation. “Share Unit Compensation” means the compensation
paid to a Qualified Director in the form of credits to his or her Share Account
pursuant to Section 6(a).

(ff) Share Unit Grant Date. “Share Unit Grant Date” has the meaning provided in
Section 6(a).

(gg) Share Units. “Share Units” means a unit credited to a Participant’s Share
Account at the discretion of the Board pursuant to Section 5(c) or Section 6
that represents the economic equivalent of one Share. A Participant will not
have any rights as a stockholder with respect to Share Units until the
Participant is distributed Shares (if any) pursuant to Section 7.

 

3



--------------------------------------------------------------------------------

(hh) Shares. “Shares” means shares of common stock of the Company $.01 par value
per share issued on or after the Effective Date, or such other class or kind of
shares or other securities as may be applicable pursuant to Section 3.

(ii) Stock Appreciation Rights. “Stock Appreciation Rights” has the meaning
provided in Section 9.

(jj) Unforeseeable Emergency. “Unforeseeable Emergency” means an “unforeseeable
emergency” within the meaning of Section 409A of the Code. The existence of an
unforeseeable emergency will be determined by the Committee.

 

3. Shares Subject to Plan.

(a) Maximum Number of Shares Available. Subject to adjustment as provided in
paragraph (c), the maximum number of Shares that will be available for issuance
or distribution under the DEIP will be 175,000 Shares. The Shares available for
issuance or distribution under the DEIP may, at the election of the Committee,
be either treasury shares or shares authorized but unissued. If treasury shares
are used, all references in the DEIP to the issuance or distribution of Shares
will, for corporate law purposes, be deemed to mean the transfer of shares from
treasury.

(b) Accounting. Subject to the last sentence of Section 7(a)(iii), Shares that
are issued or distributed under the DEIP or that are subject to outstanding
Periodic Awards granted or Share Units credited under the DEIP will be applied
to reduce the maximum number of Shares remaining available for issuance or
distribution under the DEIP. Any Shares that are subject to a Periodic Award
granted under the DEIP that lapses, expires, is forfeited or for any reason is
terminated unexercised and any Shares that are subject to Share Units in a Share
Account that are forfeited will automatically again become available for
issuance or distribution under the DEIP. To the extent that the exercise price
of any Option or Stock Appreciation Right granted under the DEIP is paid by
attestation as to ownership of Previously Acquired Shares, only the number of
Shares issued net of the number of Shares attested to will be applied to reduce
the maximum number of Shares remaining available for issuance under the DEIP.

(c) Adjustment to Shares and Share Units. In the event of any reorganization,
merger, consolidation, recapitalization, liquidation, reclassification, stock
dividend, stock split, combination of shares, rights offering, divestiture or
extraordinary dividend (including a spin-off) or any other similar change in the
Company’s corporate structure or the Shares, the Board (or, if the Company is
not the surviving corporation in any such transaction, the board of directors of
the surviving corporation) will make appropriate adjustment (which determination
will be conclusive) as to the number and kind of securities or other property
(including cash) available for issuance or distribution under the DEIP and as to
the number and kind of Share Units credited to Share Accounts and the number and
kind of securities as to which Periodic Awards are to be granted and, in order
to prevent dilution or enlargement of the rights of Participants holding Options
or Stock Appreciation Rights, the number, kind and exercise price of securities
subject to outstanding Options and Stock Appreciation Rights.

 

4. Participation.

(a) Eligibility.

(i) Each individual who is a Qualified Director who is entitled to Share Unit
Compensation at any time during a calendar year is eligible to have such credit
made to his or her Share Account pursuant to Section 6(a).

(ii) Each individual who is a Qualified Director on the first day of a calendar
year is eligible to make deferral elections pursuant to Section 6(b) and/or 6(c)
with respect to such calendar year. An individual who becomes a Qualified
Director after the first day of a calendar year is eligible to make a deferral
election pursuant to Section 6(b) with respect to the remainder of such calendar
year. Each individual who has made a valid election pursuant to Section 6(b) or
6(c) and is a Qualified Director at any time during a calendar quarter with
respect to which a credit is made pursuant to Section 6(b) or 6(c) shall have
such credit made to his or her Account pursuant to such Section 6(b) or 6(c), as
the case may be.

 

4



--------------------------------------------------------------------------------

(iii) Each Qualified Director is eligible to receive Periodic Awards pursuant to
Section 5(c).

(b) Ceasing to be Eligible. An individual who ceases to be a Qualified Director
is not eligible to receive any subsequent Periodic Awards pursuant to
Section 5(c) or to make any subsequent elections or receive further credits
pursuant to Section 6, other than such credits relating to the period prior to
such cessation and, if applicable, earnings credits under Section 6.

(c) Condition of Participation. Each Participant, as a condition of
participation in the DEIP, is bound by all the terms and conditions of the DEIP
and the Plan Rules, including but not limited to the reserved right of the
Company to amend or terminate the DEIP, and must furnish to the Committee such
pertinent information, and execute such election forms and other instruments, as
the Committee or Plan Rules may require by such dates as the Committee or Plan
Rules may establish.

(d) Termination of Participation. An individual will cease to be a Participant
as of the date on which he or she is no longer a Qualified Director and his or
her outstanding Periodic Awards have been exercised, cancelled, vested or
expired and his or her entire Account balances have been distributed.

 

5. Benefits.

(a) Components of Director Compensation. Qualified Directors who are eligible
under Section 4(a) may receive Periodic Awards, Share Unit Compensation and
Director Cash Compensation as part of their compensation for services rendered
as directors of the Company, all as determined by the Board from time to time. A
Qualified Director may defer the receipt of some or all of his or her Director
Cash Compensation through credits to his or her Cash Account and/or Share
Account, and may defer the receipt of Shares that he or she would otherwise be
issued under a Periodic Award through credits to his or her Share Account.

(b) Share Unit Compensation. At the discretion of the Board, each Qualified
Director may receive Share Unit Compensation, which is additional annual
compensation in the form of credits to the Qualified Director’s Share Account.

(c) Periodic Awards. At the discretion of the Board, a Qualified Director may be
granted from time to time one or more equity-based awards, which may include
(i) Options, (ii) Restricted Stock, (iii) Stock Appreciation Rights, (iv) Share
Units, (v) Shares and/or (vi) other equity-based or equity-related awards. The
terms of Options, Restricted Stock and Stock Appreciation Rights are set forth
in Sections 8, 9 and 10, respectively.

(d) Deferral Accounts. For each Participant, the Committee will establish and
maintain a Cash Account and a Share Account to evidence deferred amounts
credited with respect to the Participant pursuant to Section 6. Except as
otherwise provided in Section 6(a), each Participant will always have a
fully-vested, nonforfeitable right to that portion of his or her Account
credited under Sections 6(a), 6(b) and 6(c) and the earnings credits thereon. A
Participant’s interest in Share Units reflecting the deferral of receipt of
Shares subject to vesting will be nonforfeitable at the times and in the amounts
provided under the vesting requirements established in the Periodic Award.

(e) Receipt of Shares in Lieu of Director Cash Compensation. A Qualified
Director may elect to forego receipt of all or any portion of the Director Cash
Compensation payable to him or her for any period and instead receive whole
Shares of equivalent value to the Director Cash Compensation so foregone. An
election under this Section 5(e) will be valid only if it is in writing, signed
by the Qualified Director, filed with the Committee before receipt of the
Director Cash Compensation and otherwise in accordance with Plan Rules. Once in
effect, an election under this Section 5(e) shall remain in effect until it is
revised or revoked in accordance with Plan Rules. The number of whole Shares to
be distributed to the Qualified Director by reason of an election under this
Section 5(e) shall be equal to the quotient of (i) the dollar amount of the
Director Cash Compensation the Qualified Director has elected to have paid to
him or her in Shares, divided by (ii) the Market Price as of the date on which
the Director Cash Compensation would otherwise have been payable to the
Qualified Director. The Market Price of any fractional Share shall be paid to
the Qualified Director in cash.

 

5



--------------------------------------------------------------------------------

6. Participant Share Unit Compensation and Deferral Accounts.

(a) Share Unit Compensation. The amount of the Qualified Director’s Share Unit
Compensation to be credited to his or her Share Account will be expressed in
U.S. dollars and determined from time to time by the Board. A Qualified
Director’s Share Account will be credited pursuant to this section on the date
specified by the Board (“Share Unit Grant Date”) with the number of whole and
fractional Share Units equal to the quotient of: (i) the dollar amount of the
Share Unit Compensation allocated to such Qualified Director , divided by
(ii) the Market Price on the Share Unit Grant Date. Share Unit Compensation
credited to a Qualified Director’s Share Account may be subject to vesting over
such period as set by the Board, not to exceed ten years. The Board may specify
that Share Unit Compensation shall only be settled in cash (in which case such
credits shall not result in any reduction in Shares available under the
accounting provisions set forth in Section 3(b)) and the Board may further
specify that any such cash payments are not eligible for deferral pursuant to
the remaining provisions of this Section 6 or Section 7.

(b) Deferral of Director Cash Compensation. Elective deferrals of Director Cash
Compensation will be made in accordance with the following rules:

(i) Election to Defer Director Cash Compensation. Each Qualified Director may
elect, in accordance with this Section 6(b) and Plan Rules, to defer the receipt
of all or a portion of his or her Director Cash Compensation relating to
services performed and Director Cash Compensation earned during an Election
Period. The Committee will credit his or her Cash Account and/or Share Account
with the amount of compensation the Qualified Director elected to defer. Any
such deferral election will automatically apply to the Participant’s Director
Cash Compensation, as the amount of such Director Cash Compensation is adjusted
from time to time.

(ii) Time of Filing Election. A deferral election pursuant to this Section 6(b)
will not be effective unless it is made on a properly completed election form
received by the Committee before the first day of the Election Period to which
the deferral election relates or, in the case of an individual who first becomes
a Qualified Director on or after the first day of the calendar year, within 30
days after the date such individual becomes a Qualified Director. Any election
made under this clause (ii) will apply only to Director Cash Compensation
payable for services performed after the effective date of the election, with a
proportionate reduction (determined on the basis of calendar days) in any
payment due for a service period that includes services performed before the
effective date of the election.

(iii) Allocation of Deferral. In conjunction with each deferral election made
pursuant to this Section 6(b), a Qualified Director shall elect, in accordance
with and subject to Plan Rules, how the deferral is to be allocated (in
increments of ten percent only) among his or her Cash Account and Share Account.
The sum of such percentages must not exceed 100 percent. Any portion of the
deferral for which no election is made will be allocated to the Qualified
Director’s Cash Account.

(iv) Credits. Director Cash Compensation deferred pursuant to this Section 6(b)
will be credited to a Qualified Director’s Cash Account and/or Share Account, as
elected, as of the last day of each calendar quarter. Such credits to the
Qualified Director’s Cash Account will be in United States dollars equal to the
amount of the deferral allocated to such Account. Credits to a Qualified
Director’s Share Account will be the number of whole and fractional Share Units
determined by dividing the United States dollar amount of the deferral allocated
to the Share Account by the Market Price of a Share on the last day of the
calendar quarter.

(v) Succeeding Election Periods. Unless the election is revoked pursuant to
clause (vii), a deferral election made pursuant to this section will remain in
effect until the last day of the calendar year in which it is revoked or
modified in accordance with Plan Rules. The Qualified Director may change his or
her deferral by delivering a new deferral election not later than the day before
the first Election Period to which the new deferral election relates.

 

6



--------------------------------------------------------------------------------

(vi) Irrevocability. Except as provided in clause (vii), a deferral election
made pursuant to this Section 6(b) for an Election Period is irrevocable after
the latest date by which the deferral election is required to be given to the
Committee for such Election Period.

(vii) Revocation. Any deferral election made under Section 6(b) by a Participant
who receives a distribution pursuant to Section 7(b) will be revoked to the
extent the Participant satisfies the requirements of Section 7(b) and Plan
Rules, and no further amounts will be deferred until the Qualified Director
makes a new, effective deferral election under Section 6(b).

(viii) Code Section 409A. An election, or revocation of an election, under this
Section 6(b) shall be permitted only if it complies with the requirements of
Section 409A of the Code.

(c) Deferral of Restricted Stock or Shares Issuable Under Periodic Awards. Each
Qualified Director may elect, in accordance with this Section 6(c) and Plan
Rules, to defer receipt of all or a portion of the Shares or Restricted Stock
issuable pursuant to a Periodic Award granted under the DEIP, other than on
account of an Option or Stock Appreciation Right.

(i) Time of Filing Election. A deferral election made pursuant to this
Section 6(c) will not be effective unless it is made on a properly completed
election form received by the Committee before the first day of the Election
Period to which the deferral election relates or, in the case of an individual
who first becomes a Qualified Director on or after the first day of the Election
Period, within 30 days after the date such individual becomes a Qualified
Director. Any election made under this clause applies to the Qualified
Director’s receipt of Restricted Stock or Shares relating to services performed
after the effective date of the election.

(ii) Credits. Deferral of the receipt of Shares pursuant to this Section 6(c)
will be credited to the Qualified Director’s Share Account as of the day of the
issuance of the Award of Restricted Stock or Shares, as the case may be. The
number of Share Units credited to the Qualified Director’s Share Account will
equal the number of Shares otherwise issuable following the grant of the
Periodic Award of Restricted Stock or Shares, as the case may be.

(iii) Succeeding Election Periods. Unless the election is revoked pursuant to
clause (v), a deferral election made pursuant to this section will remain in
effect until the last day of the calendar year in which it is revoked or
modified in accordance with Plan Rules. The Qualified Director may change his or
her deferral by delivering a new deferral election not later than the day before
the first Election Period to which the new deferral election relates.

(iv) Irrevocability. Except as provided in clause (v), a deferral election made
pursuant to this Section 6(c) that is in effect for an Election Period is
irrevocable after the latest date by which the deferral election is required to
be given to the Committee for such Election Period.

(v) Revocation. Any deferral election made under Section 6(c) by a Participant
who receives a distribution pursuant to Section 7(b) will be revoked to the
extent the Participant satisfies the requirements of Section 7(b) and Plan
Rules, and no further amounts will be deferred until the Qualified Director
makes a new, effective deferral election under Section 6(c).

(vi) Code Section 409A. An election, or revocation of an election, under this
Section 6(c), shall be permitted only if it complies with the requirements of
Section 409A of the Code.

 

7



--------------------------------------------------------------------------------

(d) Earnings Credits.

(i) Cash Accounts. As of the last day of each calendar quarter, and before any
credits have been made pursuant to Section 6 on such date, a Participant’s Cash
Account will be credited with interest, calculated on the balance in the Cash
Account as of the last day of the immediately preceding calendar quarter at the
Prime Rate in effect on such date.

(ii) Share Accounts. A Participant’s Share Account will be credited as of the
date on which dividends are paid on Shares with that number of whole and
fractional Share Units determined by dividing the dollar amount of the dividends
that would have been payable to the Participant if the number of Share Units
credited to the Participant’s Share Account on the record date for such dividend
payment had then been Shares registered in the name of such Participant by the
Market Price of a Share on the date as of which the credit is made. Unless
otherwise determined by the Board in connection with the declaration of such
dividend, and Share Units credited to a Participant’s Share Account shall only
be settled in cash.

 

7. Distributions.

(a) Distribution of Accounts Following Separation from Service.

(i) Distribution Elections.

(A) Initial Election. Subject to Sections 7(b), 7(c) and 7(h), a Participant may
elect, in accordance with Plan Rules and subject to Section 409A of the Code,
the manner of distribution (as described in clause (ii)) or the time of
distribution (as defined in clause (iv)), provided such election, as it relates
to deferrals under Section 6(b) or (c), is made no later than the date of the
related deferral election and, as it relates to Share Unit Compensation credited
under Section 6(a), is made no later than the close of the calendar year
preceding the calendar year during which the services giving rise to such
compensation are performed, or, in the case of an individual who first becomes a
Qualified Director on or after the first day of the calendar year, within 30
days after the date such individual becomes a Qualified Director.
Notwithstanding the foregoing, the Board may specify that Share Unit
Compensation credited under Section 6(a) with respect to a specific Share Unit
Grant Date is not subject to deferral, in which case distributions with respect
to such Share Unit Compensation shall be subject to distribution as specified by
the Board.

(B) Redeferral Election. A Participant may elect to change the time and manner
of his or her distribution provided (X) the Participant elects, in accordance
with Plan Rules and subject to Section 409A of the Code, at least twelve
(12) months prior to the date that the Participant’s first scheduled payment was
to begin, (Y) the election may not take effect until at least 12 months after
the date on which the election is made, and (Z) the election defers the first
payment at least five (5) years beyond the date payment otherwise would have
been made.

(ii) Form of Distribution. A Participant’s Cash Account and Share Account will
be distributed as provided in this Section 7(a) in a lump sum payment unless the
Participant has elected, as provided in Section 7(a)(i), to receive his or her
distribution in the form of annual installment payments for a period of not more
than 10 years.

(iii) Medium of Distribution. Any distribution from a Participant’s Cash Account
will be made in cash. Subject to Section 14 and except as otherwise set forth in
this Section 7(a)(iii), any distribution from a Participant’s Share Account will
be made in whole Shares only, rounded up to the next whole Share.
Notwithstanding anything to the contrary in the immediately preceding sentence,
the Board shall be permitted to provide that Share Units will be settled in
cash. Accordingly, to the extent that the terms of any award of Share Units
credited to a Participant’s Share Account requires that such Share Units be
settled in cash instead of in Shares, then any distribution from such
Participant’s Share Account with respect to such Share Units shall be made in
cash in an amount equal to the Market Price of a Share on the date of
distribution multiplied by the number of Share Units (including any fraction
thereof), provided that the Board may specify in the terms of the award that
another amount

 

8



--------------------------------------------------------------------------------

in cash will be distributed in respect of such Share Units. To the extent that
the Board specifies that Share Units will be settled in cash, the medium of
distribution set forth in the immediately preceding sentence shall override any
provision of this Plan to the contrary requiring the distribution of such Share
Units to be made in Shares. Share Units settled in cash will not reduce the
number of Shares available under the DEIP as set forth in Section 3(a).

(iv) Time of Distribution. Unless a Participant has elected in accordance with
Section 7(a)(i) to defer commencement of distribution until a specified date, or
unless the Board has specified in accordance with Section 7(a)(i) that Share
Unit Compensation credited under Section 6(a) with respect to a specific Share
Unit Grant Date will be distributed at a specified time, distribution to a
Participant will be made (if in a lump sum) or will commence (if in
installments) in January of the year following the year in which the Participant
experiences a Separation from Service. Distributions upon a specified date will
be made, or will commence, as soon as administratively practicable following
such specified date, but no later than the end of the calendar year in which the
specified date occurs or, if later, the 15th day of the third month following
the specified date. If a lump sum distribution from a Participant’s Share
Account would otherwise be made after the record date for a dividend but before
the payment date for such dividend, the distribution of the dividend will be
made as soon as administratively practicable after the earnings credit has been
made to the Share Account pursuant to Section 6(d) on the payment date of the
dividend, but in no event later than the end of the calendar year in which the
payment date of the dividend occurs or, if later, the 15th day of the third
month following the payment date for such dividend.

(v) Amount of Distribution for Cash Account.

(A) Lump Sum. The amount of a lump sum payment from a Participant’s Cash Account
will be equal to the balance of the Cash Account as of the time of the
distribution.

(B) Installments. The amount of each installment payment from a Participant’s
Cash Account will be determined by dividing the balance of the Cash Account as
of the distribution date for such installment payment by the total number of
remaining payments (including the current payment).

(vi) Amount of Distribution for Share Account.

(A) Lump Sum. A lump sum distribution from a Participant’s Share Account will
consist of the number of Shares equal to the number of Share Units credited to
the Share Account as of the time of distribution, rounded up to the next whole
Share.

(B) Installments. Each installment distribution from a Participant’s Share
Account will consist of the number of Shares determined by dividing the number
of whole Share Units credited to the Share Account as of the distribution date
for such installment distribution by the total number of remaining payments
(including the current payment) and rounding the quotient to the next whole
Share.

(b) Distribution Due to Unforeseeable Emergency. Notwithstanding any
distribution election by a Participant to the contrary, except as set forth in
this Section 7(b), a distribution will be made to a Participant from his or her
Account if the Participant submits a written distribution request to the
Committee and the Committee determines that the Participant has experienced an
Unforeseeable Emergency. The amount of the distribution may not exceed the
amount reasonably necessary to satisfy the Unforeseeable Emergency and may
include the amount necessary to pay taxes, as determined by the Committee.
Payments made on account of an Unforeseeable Emergency will not be made to the
extent that such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Participant’s assets (to the extent that such liquidation itself would not cause
severe financial hardship) or by cessation of deferrals under Section 6(b)
and/or 6(c), provided that determination of such limitations is consistent with
the requirements of Section 409A of the Code. Any distribution pursuant to this
Section 7(b) will be made by the end of the calendar year in which the event
giving rise to the Unforeseeable Emergency occurs or, if later, within 90 days
of the occurrence of such event and in the form of a lump sum payment that is in
cash from the Cash Account and in Shares from the Share Account (rounded up to
the next whole Share). Any distribution pursuant to this Section 7(b) will be
made first from the Participant’s Cash Account and then from the Participant’s
Share Account.

 

9



--------------------------------------------------------------------------------

(c) Small Benefits.

(i) Cash Account. If the balance of the Cash Account of a Participant who has
experienced a Separation from Service is $2,500 or less on the day of any
installment distribution pursuant to Section 7(a)(v)(B), such remaining balance
and any cash account balance of a plan of the Company’s that is required to be
aggregated with this Plan under Treasury Regulation Section 1.409A-1(c)(2) shall
be distributed to the Participant, as soon as administratively practicable, in
the form of a lump sum distribution. Each installment distribution to a
Participant who has experienced a Separation from Service will be at least
$2,500 or such smaller amount that equals the balance of the Participant’s Cash
Account.

(ii) Share Account. If the balance of the Share Account of a Participant who has
experienced a Separation from Service is fewer than 100 Share units as of the
day of any installment distribution pursuant to Section 7(a)(v)(B), such
remaining balance and any share account balance of a plan of the Company’s that
is required to be aggregated with this Plan under Treasury Regulation
Section 1.409A-1(c)(2) shall be distributed to the Participant, as soon as
administratively practicable, in the form of a lump sum distribution, that will
consist of the number of Shares equal to the number of Share Units credited to
the Share Account as of that date and the number of share units credited to a
share account of any plan required to be aggregated with this Plan, rounded up
to the next whole Share. Each installment distribution to a Participant who has
experienced a Separation from Service must be at least 100 Share Units or such
smaller number of Share Units that remains in the Participant’s Share Account.

(iii) Any lump sum distribution pursuant to Sections 7(c)(i) and 7(c)(ii) shall
not exceed the applicable dollar amount under Code Section 402(g).

(d) Payment in Event of Incapacity. If any individual entitled to receive any
payment under the DEIP is, in the judgment of the Committee, physically,
mentally or legally incapable of receiving or acknowledging receipt of the
payment, and no legal representative has been appointed for the individual, the
Committee may (but is not required to) cause the payment to be made to any one
or more of the following as may be chosen by the Committee: the Beneficiary (in
the case of the incapacity of a Participant); the institution maintaining the
individual; a custodian for the individual under the Uniform Transfers to Minors
Act of any state; or the individual’s spouse, child, parent, or other relative
by blood or marriage. The Committee is not required to see to the proper
application of any such payment, and the payment completely discharges all
claims under the DEIP against the Company, and the DEIP to the extent of the
payment.

(e) Reduction of Account Balance. The balance of the Cash or Share Account from
which a distribution is made will be reduced, as of the date of the
distribution, by the cash amount or number of Shares distributed, as the case
may be.

(f) Distribution to a Beneficiary. Following a Participant’s death, the balances
of the Participant’s Cash and Share Accounts will be distributed to the
Participant’s Beneficiary in a lump sum payment whether or not payments had
commenced to the Participant in the form of installments prior to his or her
death. Any distribution from a Participant’s Cash Account will be made in cash
and any distribution from a Participant’s Share Account will be made in whole
Shares, rounded up to the next whole Share. Distributions will be subject to the
following:

(i) Time. Distribution to a Beneficiary will be made by the end of the calendar
year of the Participant’s death or, if later, within 90 days of the
Participant’s death; provided that if a distribution from the Participant’s
Share Account would otherwise be made after the record date for a dividend but
before the payment date for such dividend, the distribution of the dividend will
be made as soon as administratively practicable after the earnings credit has
been made to the Share Account pursuant to Section 6(d) on the payment date of
the dividend, but in no event later than the end of the calendar year in which
the payment date of the dividend occurs or, if later, the 15th day of the third
month following the payment date for such dividend.

(ii) Amount. The amount of the lump sum payment from a Participant’s Cash
Account will be equal to the sum of the balances of the Cash Account on the date
of distribution. A lump sum distribution from a Participant’s Share Account will
consist of the number of Shares equal to the number of Share Units credited to
the Share Account, rounded up to the next whole Share.

 

10



--------------------------------------------------------------------------------

(g) Beneficiary Designation.

(i) Each Participant may designate, in accordance with Plan Rules, one or more
primary Beneficiaries or alternative Beneficiaries to receive all or a specified
part of the balance of his or her Cash or Share Accounts after his or her death.
The Participant may change or revoke any such designation from time to time
without notice or consent from any person. No such designation, change or
revocation is effective unless completed and received by the Committee during
the Participant’s lifetime.

(ii) Any portion of a Participant’s Cash and Share Accounts for which the
Participant fails to designate a Beneficiary, revokes a Beneficiary designation
without naming another Beneficiary or designates one or more Beneficiaries, none
of whom survives the Participant or exists at the time in question, will be paid
to the Participant’s surviving spouse or, if the Participant is not survived by
a spouse, to the representative of the Participant’s estate.

(iii) The automatic Beneficiaries specified above and, unless the designation
otherwise specifies, the Beneficiaries designated by the Participant, become
fixed as of the Participant’s death so that, if a Beneficiary survives the
Participant but dies before the receipt of the payment due such Beneficiary, the
payment will be made to the representative of such Beneficiary’s estate. Any
designation of a Beneficiary by name that is accompanied by a description of the
relationship or only by a statement of relationship to the Participant is
effective only to designate the person or persons standing in such relationship
to the Participant at the Participant’s death.

(h) Modification of Time and Manner of Payment. Notwithstanding the foregoing,
the Committee in its sole and absolute discretion, may distribute all balances
in the Cash Account or Share Account to the Participant in a lump sum as of any
date but only if and to the extent permitted under Section 409A of the Code.
Nothing herein shall be construed to grant a Participant the right to elect a
modification of the time or manner for receiving payments hereunder, including
on account of termination of the Plan.

 

8. Options.

All Options granted by the Board under the DEIP will be governed by the
following terms and conditions:

(a) Non-Statutory Options. All Options granted under the DEIP will be
non-statutory stock options not entitled to special tax treatment under
Section 422 of the Internal Revenue Code of 1986, as amended to date and as may
be amended from time to time (the “Code”).

(b) Option Exercise Price. The exercise price per Share purchasable under an
Option granted under the DEIP will be not less than 100% of the Market Price on
the date of grant of the Option.

(c) Exercisability of Options. Each Option granted under the DEIP will be
immediately exercisable, unless the Award notice provides otherwise.

(d) Duration of Options; Effect of Cessation as Director. Except as provided in
Section 11, each Option granted under the DEIP will terminate ten years after
its Date of Grant. If the Participant ceases to serve as a director on the Board
for any reason other than a Qualified Retirement, then the Option will remain
exercisable until the earlier of the expiration of five years after the date the
Participant ceased to serve as a director of the Company or the remaining term
of the Option. If the Participant ceases to serve as a director on the Board or
account of a Qualified Retirement all Options will become immediately
exercisable in full and will remain exercisable in full until the expiration of
the Option.

(e) Manner of Option Exercise. An Option granted under the DEIP may be exercised
by a Participant in whole or in part from time to time, subject to the
conditions contained in the DEIP, by delivering in person, by facsimile or
electronic transmission or through the mail notice of exercise to the Company at
its principal executive office, and by paying in full the total exercise price
for the Shares to be purchased in accordance with paragraph (f). Such notice
will specify the particular Option that is being exercised (by the date of grant
and total number of Shares subject to the Option) and the number of Shares with
respect to which the Option is being exercised.

 

11



--------------------------------------------------------------------------------

(f) Payment of Exercise Price. The total purchase price of the shares to be
purchased upon exercise of an Option granted under the DEIP will be paid
entirely in cash (including check, bank draft or money order); provided,
however, that the Committee, in its sole discretion and upon terms and
conditions established by the Committee, may allow such payments to be made, in
whole or in part, by tender of a Broker Exercise Notice, by tender, or
attestation as to ownership, of Previously Acquired Shares, or by a combination
of such methods. For purposes of such payment, Previously Acquired Shares
tendered or covered by an attestation will be valued at the Market Price on the
exercise date.

(g) Restrictions on Transfer.

(i) Except pursuant to testamentary will or the laws of descent and distribution
or as otherwise expressly permitted by clauses (ii) or (iii) below, no right or
interest of any Participant in an Option granted under the DEIP prior to the
exercise of such Option will be assignable or transferable, or subjected to any
lien, during the lifetime of the Participant, either voluntarily or
involuntarily, directly or indirectly, by operation of law or otherwise.

(ii) A Participant will be entitled to designate a beneficiary to receive an
Option granted under the DEIP upon such Participant’s death, and in the event of
a Participant’s death, payment of any amounts due under the DEIP will be made
to, and exercise of any Options (to the extent permitted pursuant to Section 15)
may be made by, the Participant’s legal representatives, heirs and legatees.

(iii) A Participant who is a director of the Company will be entitled to
transfer all or a portion of an Option granted under the DEIP, other than for
value, to such Participant’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
any person sharing such Participant’s household (other than a tenant or
employee), a trust in which any of the foregoing have more than fifty percent of
the beneficial interests, a foundation in which any of the foregoing (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests. Any permitted transferee will remain subject to all the terms and
conditions applicable to the Participant prior to the transfer. A permitted
transfer may be conditioned upon such requirements as the Committee may, in its
sole discretion, determine, including, but not limited to execution and/or
delivery of appropriate acknowledgements, opinion of counsel, or other documents
by the transferee.

(h) Rights as a Stockholder. No Participant will have any rights as a
stockholder with respect to any Shares covered by an Option granted under the
DEIP until the Participant has exercised such Option, paid the exercise price
and become the holder of record of such Shares, and, except as otherwise
provided in Section 3(c), no adjustments will be made for dividends or other
distributions or other rights as to which there is a record date preceding the
date the Participant becomes the holder of record of such Shares.

 

9. Stock Appreciation Rights.

A Stock Appreciation Right may be granted by the Board to the holder of any
Option granted hereunder. In addition, a Stock Appreciation Right may be granted
independently of and without relation to any Option. Stock Appreciation Rights
shall be subject to such terms and conditions consistent with the DEIP as the
Board shall impose from time to time including the following:

(a) A Stock Appreciation Right may be granted with respect to an Option at the
time of its grant or at any time thereafter.

(b) Each Stock Appreciation Right will entitle the Participant to elect to
receive in cash up to 100% of the appreciation in Market Price of the Shares
subject thereto up to the date the Stock Appreciation Right is exercised. In the
case of a Stock Appreciation Right issued in relation to an Option, such
appreciation will be measured from the Option’s exercise price. In the case of a
Stock Appreciation Right issued independently of any Option, the appreciation
shall be measured from not less than the Market Price of a Share on the date the
Stock Appreciation Right is granted.

 

12



--------------------------------------------------------------------------------

(c) The Committee shall have the discretion to satisfy a Participant’s right to
receive the amount of cash as determined in Section 9(b), in whole or in part,
by the delivery of Shares valued as of the date of the Participant’s election.

(d) In the event a Participant experiences a Separation from Service:

(i) by reason of death or Disability, all outstanding Stock Appreciation Rights
then held by the Participant will become immediately exercisable in full and
will remain exercisable for a period of twelve (12) months after such Separation
from Service (but in no event after the expiration date of any such Stock
Appreciation Right);

(ii) by reason of a Qualified Retirement, all outstanding Stock Appreciation
Rights then held by the Participant will become immediately exercisable in full
and will remain exercisable in full until the expiration date of any such Stock
Appreciation Rights; or

(iii) for reasons other than death, Disability or Qualified Retirement, all
outstanding Stock Appreciation Rights then held by the Participant will, to the
extent exercisable as of the date of Separation from Service, remain exercisable
in full for a period of three (3) months after such Separation from Service (but
in no event after the expiration date of any such Stock Appreciation Right); and
Stock Appreciation Rights not exercisable as of such Separation from Service
will terminate and be forfeited.

 

10. Restricted Stock.

The Board may grant a Periodic Award of Restricted Stock to Participants with
the following terms and conditions.

(a) During the Restricted Period (as defined in paragraph (b)), a Participant
shall not sell, assign, exchange, transfer, pledge, hypothecate or otherwise
dispose of or encumber any of the Restricted Stock. Upon grant of the Award of
Restricted Stock, however, Participant shall thereupon be a stockholder with
respect to all Shares subject to the Award and shall have all the rights of a
stockholder with respect to such Shares, including the right to vote such Shares
and to receive all dividends and other distributions.

(b) The term “Restricted Period” shall mean any period as set by the Board, not
to exceed ten years, ending upon such conditions as the Board may deem
appropriate, including, without limitation, achievement of certain goals and/or
that the Participant has remained in continuous service as a member of the Board
of the Company for a certain period.

(c) To enforce the restrictions referred to in this Section 10, the Board may
place a legend on the stock certificates for the Shares referring to such
restrictions and may require the Participant, until the restrictions have
lapsed, to keep the stock certificates, together with duly endorsed stock
powers, in the custody of the Company or its transfer agent, or to maintain
evidence of stock ownership, together with duly endorsed stock powers, in a
certificateless book-entry stock account with the Company’s transfer agent.

(d) In the event a Participant experiences a Separation from Service:

(i) by reason of death, Disability or Qualified Retirement, all Restricted Stock
then held by the Participant will become fully vested; or

(ii) for reasons other than death, Disability or Qualified Retirement, all
Restricted Stock then held by Participant that has not vested as of such
Separation from Service will be terminated and forfeited.

 

11. Effects of Actions Constituting Cause.

(a) Notwithstanding anything in the DEIP to the contrary, if a Participant is
determined by the Board, acting in its sole discretion, to have committed any
action which would constitute Cause as defined in Section 2(h), irrespective of
whether such action or the Board’s determination occurs before or after such
Participant ceases to

 

13



--------------------------------------------------------------------------------

serve as a director of the Company, all rights of the Participant under the DEIP
attributable to unexercised Options or Stock Appreciation Rights or unvested
Share Units, Emergence Awards or Periodic Awards of Restricted Stock and any
agreements or notices evidencing any Share Units, Emergence Awards or Periodic
Awards then held by the Participant will terminate and be forfeited without
notice of any kind.

(b) Benefits attributable to amounts credited to a Participant’s Account
pursuant to Section 6 which are vested and any earnings credited with respect to
such vested amounts will not be forfeited.

 

12. Change in Control.

(a) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(i) there is consummated a merger or consolidation to which the Company or any
Subsidiary of the Company is a party if the merger or consolidation would result
in the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof ) less than 50% of the combined voting power of the securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation;

(ii) the direct or indirect beneficial ownership (as defined in Rule 13d-3 under
the Exchange Act) in the aggregate of securities of the Company representing 25%
or more of the total combined voting power of the Company’s then issued and
outstanding securities is acquired by any person or entity, or group of
associated persons or entities acting in concert; provided, however, that for
purposes hereof, the following acquisitions shall not constitute a Change in
Control: (1) any acquisition by the Company or any of its Subsidiaries, (2) any
acquisition by any employee benefit plan (or related trust or fiduciary)
sponsored or maintained by the Company or any corporation controlled by the
Company, (3) any acquisition by an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) any acquisition by a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company
and (5) any acquisition in connection with a merger or acquisition which,
pursuant to paragraph (A) above, does not constitute a Change in Control;

(iii) there is consummated a transaction contemplated by an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 80% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership in the Company
immediately prior to such sale;

(iv) the stockholders of the Company approve any plan or proposal for the
liquidation of the Company; or

(v) the occurrence within any 24-month or shorter period of a change in the
composition of the Board such that the Continuity Directors cease for any reason
to constitute at least a majority of the Board.

(b) Cash Payment. If a Change in Control of the Company occurs, then the Board,
without the consent of any Participant affected thereby, may determine to the
extent permitted by Section 409A of the Code (for amounts subject to
Section 409A) that some or all Participants holding outstanding Options and/or
Stock Appreciation Rights granted under the DEIP will receive, with respect to
some or all of the Shares subject to such Options or Stock Appreciation Rights,
as of the effective date of any Change in Control of the Company, cash in an
amount equal to the excess of the Market Price of such Shares immediately prior
to the effective date of such Change in Control of the Company over the exercise
price per share of such Options or Stock Appreciation Rights. Any outstanding
Options and/or Stock Appreciation Rights, in lieu of which a cash payment is
made pursuant to this Section 12(b), shall terminate and be forfeited upon such
cash payment.

(c) Acceleration of Vesting. If a Change in Control of the Company occurs, then
(i) all Options and

 

14



--------------------------------------------------------------------------------

Stock Appreciation Rights will become immediately exercisable in full and will
remain exercisable in accordance with their terms; (ii) all Restricted Stock
will become immediately fully vested and nonforfeitable; and (iii) the
Participant’s deferral Accounts will become immediately fully vested and
non-forfeitable.

(d) Acceleration of Payment. If a Change in Control of the Company occurs, then
all deferred amounts credited to a Participant’s Cash Account and Share Account
will become immediately due and payable to the Participant. Any such payments
will be made no later than the end of the year in which the Change in Control
occurs, or if later, the 15th day of the third month following the Change in
Control event.

 

13. Source of Payments; Nature of Interest.

(a) Source of Payments. The Company is responsible for paying, from its general
assets, any benefits attributable to a Participant’s Account.

(b) Status of DEIP. Nothing contained in the DEIP is to be construed as
providing for assets to be held for the benefit of any Participant or any other
person or persons to whom benefits are to be paid pursuant to the terms of the
DEIP, the Participant’s or other person’s only interest under the DEIP being the
right to receive the benefits set forth herein. Until such time as Shares are
distributed to a Participant, Beneficiary of a deceased Participant or other
person, he or she has no rights as a shareholder with respect to any Share Units
credited to a Share Account pursuant to the DEIP. To the extent that the
Participant or any other person acquires a right to receive benefits under the
DEIP, such right is no greater than the right of any unsecured general creditor
of the Company.

(c) Non-Assignability of Benefits. The benefits payable under the DEIP and the
right to receive future benefits under the DEIP may not be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered, or subjected to any
charge or legal process.

 

14. Securities Law and Other Restrictions.

Notwithstanding any other provision of the DEIP or any agreements entered into
pursuant to the DEIP to the contrary, the Company is not required to issue or
distribute any Shares under the DEIP, and a Participant or distributee may not
sell, assign, transfer or otherwise dispose of Shares issued or distributed
pursuant to the DEIP, unless (a) there is in effect with respect to such Shares
a registration statement under the Securities Act and any applicable securities
laws of a state or foreign jurisdiction or an exemption from such registration
under the Securities Act and applicable state or foreign securities laws, and
(b) there has been obtained any other consent, approval or permit from any other
regulatory body which the Company, in its sole discretion, deems necessary or
advisable. The Company may condition such issuance, distribution, sale or
transfer upon the receipt of any representations or agreements from the parties
involved, and the placement of any legends on certificates representing Shares,
as may be deemed necessary or advisable by the Company in order to comply with
such securities law or other restrictions.

 

15. Amendment or Termination.

(a) Amendment.

(i) The Company reserves the right to amend the DEIP at any time to any extent
that it may deem advisable. To be effective, an amendment must be stated in a
written instrument approved in advance or ratified by the Board and executed in
the name of the Company by its Chief Executive Officer or President and attested
by the Secretary or an Assistant Secretary.

(ii) An amendment adopted in accordance with Section 15(a) is binding on all
interested parties as of the effective date stated in the amendment; provided,
however, that no amendment will have any retroactive effect so as to deprive any
Participant, or the Beneficiary of a deceased Participant, of any benefit to
which he or she is entitled under the terms of the DEIP in effect immediately
prior to the effective date of the amendment, determined as if such Participant
had terminated service as a director immediately prior to the effective date of
the amendment.

 

15



--------------------------------------------------------------------------------

(iii) Without limiting Section 15(a), the Company reserves the right to amend
the DEIP to change the method of determining the earnings credited to
Participants’ Accounts pursuant to Section 6(d) and to apply such new method not
only with respect to the portion of the Accounts attributable to credits made
after the date on which such amendment is adopted but also with respect to the
portion of the Accounts attributable to credits made prior to the date on which
such amendment is adopted and regardless of whether such new method would result
in materially lower earnings credits than the old method.

(iv) The provisions of the DEIP in effect at the termination of a Participant’s
service as a director will, except as otherwise expressly provided by a
subsequent amendment, continue to apply to such Participant.

(b) Termination. The Company reserves the right to terminate the DEIP at any
time. The DEIP will terminate as of the date specified by the Company in a
written instrument by its authorized officers to the Committee, adopted in the
manner of an amendment. Upon the termination of the DEIP, Participant Accounts
will continue to be paid in accordance with the provisions of Section 7, subject
to acceleration of distributions as permitted by Section 7(h) and Treasury
Regulation Section 1.409A-3(j)(4)(ix). No termination, suspension or amendment
of the DEIP may adversely affect any outstanding Periodic Award without the
consent of the affected Participant; provided, however, that this sentence will
not impair the right of the Board to take whatever action it deems appropriate
under Section 3(c), 8, 9, 10 and 12(b) of the DEIP. Options and Stock
Appreciation Rights outstanding upon termination of the DEIP may continue to be
exercised in accordance with their terms.

 

16. Administration.

(a) Committee. The general administration of the DEIP and the duty to carry out
its provisions will be vested in the Committee or such other Board committee as
may be subsequently designated as the Committee by the Board. Such Committee may
delegate such duty or any portion thereof to a named person and may from time to
time revoke such authority and delegate it to another person.

(b) Plan Rules and Regulations. The Committee has the discretionary power and
authority to make such Plan Rules as the Committee determines to be consistent
with the terms, and advisable in connection with the administration, of the DEIP
and to modify or rescind any such Plan Rules. In addition, the Committee has the
discretionary power and authority to limit or modify application of DEIP
provisions and Plan Rules as the Committee determines to be advisable to
facilitate tax deferral treatment (or accommodate the unavailability thereof)
for Options granted to, or amounts credited with respect to, non-U.S. resident
Participants.

(c) Discretion. The Committee has the sole discretionary power and authority to
make all determinations necessary for administration of the DEIP, except those
determinations that the DEIP requires others to make, and to construe,
interpret, apply and enforce the provisions of the DEIP and Plan Rules whenever
necessary to carry out its intent and purpose and to facilitate its
administration, including, without limitation, the discretionary power and
authority to remedy ambiguities, inconsistencies, omissions and erroneous
benefit calculations. In the exercise of its discretionary power and authority,
the Committee will treat all similarly situated persons uniformly.

(d) Specialist’s Assistance. The Committee may retain such actuarial,
accounting, legal, clerical and other services as may reasonably be required in
the administration of the DEIP, and may pay reasonable compensation for such
services. All costs of administering the DEIP will be paid by the Company.

(e) Indemnification. The Company agrees to indemnify and hold harmless, to the
extent permitted by law, each director, officer and employee of the Company and
any subsidiary or affiliate of the Company against any and all liabilities,
losses, costs and expenses (including legal fees) of every kind and nature that
may be imposed on, incurred by, or asserted against such person at any time by
reason of such person’s services in connection with the DEIP, but only if such
person did not act dishonestly or in bad faith or in willful violation of the
law or regulations under which such liability, loss, cost or expense arises. The
Company has the right, but not the obligation, to select counsel and control the
defense and settlement of any action for which a person may be entitled to
indemnification under this provision.

 

16



--------------------------------------------------------------------------------

17. Miscellaneous.

(a) Other Benefits. Neither amounts deferred nor amounts paid pursuant to the
DEIP constitute salary or compensation for the purpose of computing benefits
under any other benefit plan, practice, policy or procedure of the Company
unless otherwise expressly provided thereunder.

(b) No Warranties Regarding Treatment. The Company makes no warranties regarding
the tax treatment to any person of any deferrals or payments made pursuant to
the DEIP, and each Participant will hold the Committee and the Company and their
officers, directors, employees, agents and advisors harmless from any liability
resulting from any tax position taken in good faith in connection with the DEIP.

(c) No Rights to Continued Service Created. Neither the establishment of or
participation in the DEIP gives any individual the right to continued service on
the Board or limits the right of the Company or its stockholders to terminate or
modify the terms and conditions of service of such individual on the Board or
otherwise deal with any individual without regard to the effect that such action
might have on him or her with respect to the DEIP.

(d) Successors. Except as otherwise expressly provided in the DEIP, all
obligations of the Company under the DEIP are binding on any successor to the
Company whether the successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise of all of the business and/or assets of the
Company.

(e) Governing Law. Questions pertaining to the construction, validity, effect
and enforcement of the DEIP will be determined in accordance with the internal,
substantive laws of the State of Delaware without regard to the conflict of laws
rules of the State of Delaware or any other jurisdiction.

(f) Headings. The headings of sections are included solely for convenience of
reference; if there exists any conflict between such headings and the text of
the DEIP, the text will control.

IN WITNESS WHEREOF, the Company has duly executed this DEIP effective as of the
date first written above.

 

UNITED CONTINENTAL HOLDINGS, INC. By:  

    /s/ JEFFERY A. SMISEK

  Name:   Jeffery A. Smisek   Title:   President and Chief Executive Officer

 

Attested: UNITED CONTINENTAL HOLDINGS, INC. By:  

    /s/ BRETT J. HART

  Name:   Brett J. Hart   Title:  

Senior Vice President, General Counsel and Secretary

 

17